Per Curiam:

The motion to dismiss the appeal must he allowed upon the ground that no appeal lies from a judgment imposing a penalty for a contempt of court.
The cases of Ex parte Crittenden, 62 Cal. 534, and New Orleans v. Steamship Co. 20 Wall. 392, are conclusive upon the point that the imposition of fines and penalties in contempt proceedings pertains to criminal, and not civil jurisprudence.
In our judgment the proceedings in cases of this character partake sufficiently of the nature of criminal actions to warrant us in holding that they must be reviewed as such. Inasmuch, therefore, as appeals do not lie in this class of actions under our practice, this appeal must be dismissed and the cause remanded, and it is so ordered.

Appeal dismissed.